UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):June 24, 2010 Acorda Therapeutics,Inc. (Exact name of registrant as specified in its charter) Delaware 000-50513 13-3831168 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 15 Skyline Drive, Hawthorne, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(914) 347-4300 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. The U. S. District Court for the District of New Jersey has set July 1, 2010 as the date for the Markman Hearing in Acorda Therapeutics, Inc. v. Apotex Corp. and Apotex Inc.Acorda Therapeutics, Inc. (“Registrant”) initiated the litigation asserting infringement of its U.S. Patent No.6,455,557 relating to multiparticulate tizanidine compositions, including those sold by Registrant as Zanaflex Capsules®, in response to its receipt of a ParagraphIV Certification Notice from ApotexInc. advising that it had submitted an Abbreviated New Drug Application (“ANDA”) to the FDA seeking marketing approval for generic versions of Zanaflex Capsules. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Acorda Therapeutics,Inc. June 24, 2010 By:/s/Jane Wasman Name: Jane Wasman Title: Executive Vice President, General Counsel andSecretary
